DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bai, et al.(CN105513743A).
Bai in fig. 8 disclosed a quench protection system 100 for a superconducting machine having a plurality of superconducting coils (181-186) arranged in series, comprising at least one switch heater (281-286) electrically coupled across each of the superconducting coils; a quench protection switch (287 and 187[P1-P2]) configured in series with the superconducting coils, each of the switch heaters in thermal contact with the quench protection switch (fig. 3), the quench protection switch comprising a superconductive switch with a superconductive wire portion 187[P1-P2] and a heater portion (281-286) wherein the wire portion is switched between a resistive state and a superconductive state by controlling the heater portion; a heater network 287 configured in parallel with the quench protection switch, the heater network in thermal contact with each of the coils (fig. 3); such that a quench of any one of the superconducting coils activates the switch heater coupled therewith and the activated switch heater triggers a quench of the quench protection switch; and wherein the quench of the quench protection switch activates the heater network to trigger a quench of all remaining superconducting coils; (claim 2) wherein the heater network comprises a plurality of heaters (1871-1877) connected in parallel, with each superconducting coil in thermal contact with at least one of the heaters (fig. 3); (claim 3) wherein the heater network comprises a plurality of heaters connected in series, with each superconducting coil in thermal contact with at least one of the heaters (fig. 13); (claim 4) wherein the heater network comprises a plurality of heaters connected in parallel and a plurality of heaters connected in series, with each superconducting coil in thermal contact with at least one of the heaters (fig. 13 and [0068]);  (claim 7) further comprising a shielding coil 187 applied to the quench protection switch to accelerate quenching of the heater network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, cited above.  
	Bai failed discloses the claimed invention except for wherein the heater network comprises a single heater, with each superconducting coil in thermal contact with the single heater.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a single heater, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, cited above, in view of Wang, et al. (US8482369).
	Bai disclosed the claimed invention except for a voltage clamp device across the heater network of the quench protection switch.  Wang in fig. 8 disclosed a voltage clamp device 144 across a superconductive/ramp switch as a safeguard.  Since Bai and Wang are both from the same field of endeavor, the purpose disclosed by Wang would have been recognized in the pertinent art of Bai.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ to employ in Bai a voltage clamp device across the heater network of the quench protection switch for the purpose of safeguarding the quench protection switch.

Claims 8-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, cited above, in view of Rajput-Ghoshal, et al. (US2014/0185165).
Bai was silent with regards to use of his superconducting magnet system in a generator for a wind turbine.  Rajput-Ghoshal disclosed a superconducting magnet system in a generator for a wind turbine.  Therefore, one of ordinary skill in the art would have found it obvious to employ Bai’s superconducting magnet system in a generator for a wind turbine.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai, in view of Rajput-Ghoshal, and further in view of Wang, all references cited above.
	Bai in view of Rajput-Ghoshal disclosed the claimed invention except for a voltage clamp device across the heater network of the quench protection switch.  Wang in fig. 8 disclosed a voltage clamp device 144 across a superconductive/ramp switch as a safeguard.  Since Bai and Wang are both from the same field of endeavor, the purpose disclosed by Wang would have been recognized in the pertinent art of Bai.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ to employ in Bai a voltage clamp device across the heater network of the quench protection switch for the purpose of safeguarding the quench protection switch.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.  Applicant asserts the Bai ‘743 reference failed to disclose a superconductive switch comprising a non-inductive superconducting winding that is wound in a bifilar mode so that the flow-in and flow-out current will fully cancel each other magnetically so the switch shows no inductance.  In response, it is noted that these features upon which applicant relies are not recited in the specification or in the rejected claim(s).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837